Name: Commission Decision No 1080/81/ECSC of 23 April 1981 amending Decision No 527/78/ECSC as regards the prohibition on alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-24

 Avis juridique important|31981S1080Commission Decision No 1080/81/ECSC of 23 April 1981 amending Decision No 527/78/ECSC as regards the prohibition on alignment on offers of iron and steel products originating in certain third countries Official Journal L 112 , 24/04/1981 P. 0018 - 0019 Spanish special edition: Chapter 13 Volume 11 P. 0174 Portuguese special edition Chapter 13 Volume 11 P. 0174 ****( 1 ) OJ NO L 73 , 15 . 3 . 1978 , P . 16 . ( 2 ) OJ NO L 91 , 4 . 4 . 1981 , P . 11 . COMMISSION DECISION NO 1080/81/ECSC OF 23 APRIL 1981 AMENDING DECISION NO 527/78/ECSC AS REGARDS THE PROHIBITION ON ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 527/78/ECSC OF 14 MARCH 1978 PROHIBITING ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION NO 909/81/ECSC OF 2 APRIL 1981 ( 2 ), AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 1 THEREOF , WHEREAS THE COMMISSION HAS CONCLUDED ARRANGEMENTS WITH SWEDEN , BRAZIL , BULGARIA , CZECHOSLOVAKIA , HUNGARY AND POLAND , AND IT IS ACCORDINGLY NECESSARY TO INCLUDE THESE COUNTRIES IN THE ANNEX TO THE SAID DECISION , TOGETHER WITH DETAILS OF THE IRON AND STEEL PRODUCTS COVERED BY THE ARRANGEMENTS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ADDITION IS HEREBY MADE TO THE ANNEX TO DECISION NO 527/78/ECSC : ' 8 . SWEDEN : AS REGARDS THE IRON AND STEEL PRODUCTS FOR WHICH THE COMMISSION HAS FIXED BASIC PRICES ( 1 ), WITH THE EXCEPTION OF FERRO-MANGANESE FALLING WITHIN COMMON CUSTOMS TARIFF SUBHEADING 73.02 A I ( 2 ). 9 . BRAZIL : AS REGARDS PIG IRON FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NO 73.01 ; 10 . BULGARIA ; 11 . CZECHOSLOVAKIA ; 12 . HUNGARY ; 13 . POLAND : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 , 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE , EXCLUDING 73.15 A I B ) 2 , 73.15 A V B ) 1 , 73.15 B I B ) 2 BB ), CC ), DD ) AND EE ), 73.15 B V B ) 1 BB ), 73.15 B V B ) 2 BB ), 73.15 B VII B ) 1 AA ) 22 AND 33 , 73.15 B VII B ) 1 BB ) 22 AND 33 , 73.15 B VII B ) 1 CC ) 22 AND 33 ; 73.15 B VII B ) 2 BB ) 22 AND 33 . ( 1 ) OJ NO L 290 , 31 . 10 . 1980 . ( 2 ) ANNEX TO COUNCIL REGULATION ( EEC ) NO 3000/80 OF 28 OCTOBER 1980 ( OJ NO L 315 , 24 . 11 . 1980 , P . 3 ). ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 23 APRIL 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT